
	
		I
		111th CONGRESS
		2d Session
		H. R. 5507
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to identify areas on
		  military installations and certain other properties as acceptable,
		  unacceptable, or unassessed regarding their suitability for placement of
		  geothermal, wind, solar photovoltaic, or solar thermal trough systems, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Defense Alternative
			 Energy Mapping Act.
		2.Identification of
			 locations for alternative energy systems on military installations and certain
			 other lands
			(a)Maps
			 requiredThe Secretary of
			 Defense shall prepare, in a timely manner, maps of military installations and
			 eligible adjacent property that classify locations on the installations and
			 property as acceptable, unacceptable, or unassessed regarding their suitability
			 for the placement of geothermal, wind, solar photovoltaic, or solar thermal
			 trough systems.
			(b)Cooperation with
			 industryThe Secretary of
			 Defense may enter into agreements with entities involved in the production or
			 installation of alternative energy systems described in subsection (a) to
			 utilize their expertise and to share the costs of preparing the maps under
			 subsection (a).
			(c)Dissemination of
			 mapsThe Secretary of Defense shall disseminate the map prepared
			 under subsection (a) for a military installation and its adjoining property to
			 the following:
				(1)Congress.
				(2)The State in which
			 the installation is located.
				(3)Local governments
			 having jurisdiction over eligible adjacent land that is depicted on the
			 map.
				(4)The owner or owners of any private property
			 adjacent to the military installation that is depicted on the map.
				(d)DefinitionsIn
			 this section:
				(1)Military
			 installationThe term military installation has the
			 meaning given that term in 2687(e) of title 10, United States Code.
				(2)Eligible
			 adjacent propertyThe term
			 eligible adjacent property means—
					(A)real property of
			 the United States that is adjacent to a military installation;
					(B)real property of a State or local
			 government that is adjacent to a military installation; and
					(C)private property that is adjacent to a
			 military installation, but only if the owner of the private property consents
			 to the inclusion of the property on the map.
					
